Carleton Harris, Chief Justice, dissenting. Although agreeing with the majority that the trial court should not have made the remark upon which this reversal is based, I do not think that prejudicial error was committed. This is not a case wherein the court, over and over, showed impatience, or clearly conveyed the impression that it did not consider particular evidence offered by the defendant as relevant or important. The majority cite three cases, Fuller v. State, 217 Ark. 679, 232 S. W. 2d 988, McMillan v. State, 229 Ark. 249, 314 S. W. 2d 483, and Hearn v. State, 211 Ark. 233, 200 S. W. 2d 513. In Fuller the trial court was critical of evidence offered by the defense, and engaged in a colloquy with defense counsel. At three different times, the defendant objected and excepted to the court’s remarks, and finally the judge and counsel left the courtroom, and went to chambers. Upon returning (the opinion recites), there were further interruptions by the judge of the same tenor. This court, in a five to two decision, held that the Circuit Judge “went too far.” In McMillan, the court again demonstrated impatience, and three times made remarks to the effect that the court did not consider the evidence competent or relevant (though he permitted it to be given), remarking, “We are not trying a personal injury suit* * * You are going in too much detail.” Objections and exceptions were overruled. Here again, there was a long-discourse between the court and counsel in front of the jury. • I do not consider Hearn v. State to apply to the case at bar, since it involved the remark of the trial judge upon being told that the jury stood “10 and 2.” In the case before us, it appears that the trial court was incorrect in stating that - Mrs. Seale had testified that she was in charge of the books. The record reflects that she said that she helped her husband with his book work. When Mrs. Seale remonstrated that she had not said she was in charge of the books, the court made the remark which resulted in the reversal of this case. However, it will be noted that the court also said, “ The jury can tell what you testified to. * * * The record speaks for itself.” I have found that juries listen very attentively to the evidence, and I am confident that they knew that Mrs. Seale had not made the statement that she was in charge of the books, and it is actually my opinion that the court’s remarks, “Don’t be trying to contradict the eourt, ” if it had any effect at all, aroused the sympathy of the jury for the witness. It is natural for people to sympathize with an underdog, and I believe the jury recognized that Mrs. Seale, though correct in her statement, was at a gross disadvantage in disputing the statement of the court. I do not think appellant was prejudiced by the court’s remark, and I therefore respectfully dissent.